DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 7-9, and 11-12 have been amended and claim 10 has been cancelled.  Claims 1-9 and 11-12 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 2012/0078888).

Regarding claim 1, Brown teaches a non-factoid question-answering system for generating an answer to a non-factoid question by focusing on an expression representing containing a first semantic relation between entities appearing in text of the answer or text of the question, comprising: 
computer readable medium configured to store a plurality of expressions representing said first semantic relation ([0053], [0094], [0140], F1:21, F3:210, 310 are input into 21, F4:402); 
one or more computers configured to receive a question and a plurality of answer passages including an answer candidate to the question ([0033], [0059]); 
the one or more computers configured to extract a semantic relation expression representing said first semantic relation from each of the plurality of answer passages ([0043]-[0046], [0050], [0054], [0093]-[0094]); 
the one or more computers configured to select, for each of the combinations of said question and said plurality of answer passages ([0055]-[0059], [0115], [0122]), a relevant expression that is an expression most relevant to said combination, from said plurality of expressions stored in said computer readable medium ([0059], [0061], [0093], [0100]); and 
the one or more computers trained in advance by machine learning ([0055]-[0059]) to receive, as inputs, each combination of said question, said plurality of answer passages, said semantic relation expressions for the answer passages, and one of said relevant expressions for a combination of said question and the answer passages, and to select an answer to said question from said plurality of answer passages ([0070], [0115]-[0116], [0122]).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 2, Brown teaches the non-factoid question-answering system according to claim 1, further comprising: 
the one or more computers configured to calculate, for each combination of said question and said plurality of answer passages, a first semantic correlation between each of the words appearing in said question and each of the words appearing in the answer passage in said plurality of expressions stored in said computer readable medium ([0041]-[0045]); 
the one or more computers trained in advance by machine learning to receive ([0056], [0059]), as inputs, a combination of said question, said plurality of answer passages ([0056], [0061], [0122]), said semantic relation expressions for the answer passages, and said relevant expressions for a combination of said question and the answer passages ([0115]-[0116]), and to calculate and output an evaluation value representing a measure that said answer passage is an answer to said question, using said first semantic correlation as a weight to each word in the inputs ([0050], [0053]-[0056]); and 
the one or more computers configured to select one of said plurality of answer passages as an answer to said question, using said evaluation value for each of said plurality of answer passages ([0057]-[0059], [0116], [0127]).

Claim 12 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 3, Brown teaches the non-factoid question-answering system according to claim 1, the one or more computers configured to extract an expression representing said first semantic relation from a document archive and for storing it in said computer readable medium ([0043], [0049], [0076], [0137], [0142]).

Regarding claim 8, Brown as modified teaches the non-factoid question-answering system according to claim 2, generating an answer to a non-factoid question by focusing on an expression representing said first semantic relation and an expression representing a second semantic relation appearing in text, said system further comprising: 
a computer readable medium for storing a plurality of expressions representing said second semantic relation (F3:11, 21); and 
the one or more computers configured to calculate for a combination of said question and each of said plurality of answer passages, a second semantic correlation representing correlation between each of the words appearing in said question and each of the words appearing in the answer passage in said plurality of expressions stored in said computer readable medium ([0041]-[0045]); 
wherein the one or more computers including a neural network trained in advance by machine learning to receive, as inputs ([0056], [0059]), a combination of said question, said plurality of answer passages ( [0056], [0061], [0122]), said semantic relation expressions for the answer passages extracted and said relevant expressions for said question and the answer passages ([0115]-[0116]), and to calculate and output said evaluation value, using said first semantic correlation and said second semantic correlation as a weight to each word in the inputs ( [0050], [0053]-[0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (US 2012/0077178) in view of Brown et al. (US 2012/0078888).

Regarding claim 1, Bagchi teaches a non-factoid question-answering system for generating an answer to a non-factoid question by focusing on an expression representing containing a first semantic relation between entities appearing in text of the answer or text of the question, comprising:
computer readable medium configured to store ([0042]) a plurality of expressions representing said first semantic relation ([0063], [0095], [0115]-[0117], wherein the ontology for semantic data types provides the semantic relation for plurality of expressions as shown in [0046]); 
one or more computers configured to receive a question and a plurality of answer passages including an answer candidate to the question ([0050]-[0051], [0054]); 
the one or more computers configured to extract a semantic relation expression representing said first semantic relation from each of the plurality of answer passages ([0053], [0062]-[0063], [0171] “for each semantic data type associated with a corresponding correct answer, finding a collection of words or expressions that are related to the semantic data type”); 
the one or more computers configured to select, for each of the combinations of said question and said plurality of answer passages ([0048], [0059], [0069], [0076]), a relevant expression that is an expression most relevant to said combination ([0069]-[0071], [0113]), from said plurality of expressions stored in said computer readable medium ([0067]-[0068]); and 
the one or more computers trained in advance by machine learning ([0057], [0071]) to receive, as inputs, each combination of said question ([0071], [0077]), said plurality of answer passages, said semantic relation expressions for the answer passages, and one of said relevant expressions for a combination of said question and the answer passages ([0171]), and to select an answer to said question from said plurality of answer passages ([0050], [0054]).

Bagchi teaches using ontology for finding a collection of expressions that are related to the semantic data types [0095].  Such ontology provides the semantic relations between different entities (i.e. answer/question relations).  However, to merely obviate such reasoning Brown teaches plurality of expressions representing said first semantic relation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bagchi to include semantic relation as disclosed by Brown.  Doing so would help understand the query with many possible interpretations, to find appropriate documents that might contain the answer, and to extract the correct answer (Brown [0011]).

Regarding claim 2, Bagchi as modified teaches the non-factoid question-answering system according to claim 1, further comprising: 
the one or more computers configured to calculate, for each combination of said question and said plurality of answer passages, a first semantic correlation between each of the words appearing in said question and each of the words appearing in the answer passage in said plurality of expressions stored in said computer readable medium (Bagchi [0062], [0095]-[0098], Brown [0041]-[0045]); 
wherein the one or more computers trained in advance by machine learning to receive (Bagchi [0057], [0071], Brown [0056], [0059]), as inputs, a combination of said question, said plurality of answer passages (Brown [0056], [0061], [0122]), said semantic relation expressions for the answer passages, and said relevant expressions for a combination of said question and the answer passages (Bagchi [0115]-[0116], Brown [0115]-[0116]), and to calculate and output an evaluation value representing a measure that said answer passage is an answer to said question, using said first semantic correlation as a weight to each word in the inputs (Bagchi [0063], [0068], Brown [0050], [0053]-[0056]); and 
the one or more computers configured to select one of said plurality of answer passages as an answer to said question, using said evaluation value for each of said plurality of answer passages (Bagchi [0068], Brown [0057]-[0059], [0116], [0127]).

Regarding claim 3, Bagchi as modified teaches the non-factoid question-answering system according to claim 1, the one or more computers configured to extract an expression representing said first semantic relation from a document archive and for storing it in said computer readable medium (Bagchi [0059], [0064], Brown [0043], [0049], [0076], [0137], [0142]).

Regarding claim 8, Bagchi as modified teaches the non-factoid question-answering system according to claim 2, generating an answer to a non-factoid question by focusing on an expression representing said first semantic relation and an expression representing a second semantic relation appearing in text, said system further comprising: 
a computer readable medium for storing a plurality of expressions representing said second semantic relation (Brown F3:11, 21, Bagchi F1:103, 105); and 
the one or more computers configured to calculate, for a combination of said question and each of said plurality of answer passages, a second semantic correlation representing correlation between each of the words appearing in said question and each of the words appearing in the answer passage in said plurality of expressions stored in said computer readable medium (Bagchi [0062], [0095]-[0098], Brown [0041]-[0045]); 
wherein the one or more computers including a neural network trained in advance by machine learning to receive, as inputs (Bagchi [0057], [0071], Brown [0056], [0059]), a combination of said question, said plurality of answer passages (Brown [0056], [0061], [0122]), said semantic relation expressions for the answer passages extracted and said relevant expressions for said question and the answer passages (Bagchi [0115]-[0116], Brown [0115]-[0116]), and to calculate and output said evaluation value, using said first semantic correlation and said second semantic correlation as a weight to each word in the inputs (Bagchi [0063], [0068], Brown [0050], [0053]-[0056]).


Regarding claim 11, Bagchi teaches a method of answering to a non-factoid question, realized by a computer generating an answer to a non-factoid question by focusing on an expression representing a prescribed first semantic relation appearing in text, comprising the steps of: 
said computer connecting to and enabling communication with a first storage device for storing a plurality of expressions representing said first semantic relation  ([0095], [0115]-[0117], wherein the ontology for semantic data types provides the semantic relation for plurality of expressions as shown in [0046]); 
said computer receiving, through an input device, a question and a plurality of answer passages each including an answer candidate to the question ([0050]-[0051], [0054]); said computer extracting, from said plurality of answer passages, an expression representing said first semantic relation ([0053], [0062]-[0063], [0171] “for each semantic data type associated with a corresponding correct answer, finding a collection of words or expressions that are related to the semantic data type”); 
said computer selecting, for each combination of said question and said plurality of answer passages, an expression most relevant to the combination, from said plurality of expressions ([0067]-[0069]); and 
said computer inputting each of combinations of said question, said plurality of answer passages, the plurality of expressions extracted at said step of extracting, and one of the expressions selected at said step of selecting, the computer trained in advance by machine learning  ([0057], [0071]) to select an answer to said question from said plurality of answer passages, and obtaining its output, and thereby generating an answer to said question ([0050], [0054], [0171]).

Regarding claim 12, Bagchi as modified teaches the method of answering to a non-factoid question according to claim 11, further comprising the step of: 
said computer calculating, for each combination of said question and said plurality of answer passages, a first semantic correlation representing correlation between each of the words appearing in said question and each of the words appearing in the answer passage in said plurality of expressions stored (Bagchi [0062], [0095]-[0098], Brown [0041]-[0045]); 
wherein said selecting step includes the step of said computer applying each of combinations of said question (Bagchi [0057], [0071], Brown [0056], [0059]), said plurality of answer passages, said expression extracted at said step of extracting from the answer passage (Brown [0056], [0061], [0122]), and said expression selected at said selecting step for said question and the answer passage, as an input, the computer trained in advance by machine learning to calculate and output an evaluation value representing a measure that said answer passage is an answer to said question (Bagchi [0115]-[0116], Brown [0115]-[0116]); and 
the computer uses said first semantic correlation as a weight to each word in said input in calculating said evaluation value (Bagchi [0063], [0068], Brown [0050], [0053]-[0056]); 
said method further comprising the step of said computer selecting one of said plurality of answer passages as an answer to said question, using said evaluation value output to each of said plurality of answer passages  (Bagchi [0068], Brown [0057]-[0059], [0116], [0127]).

Claim(s) 3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi as modified and in further view of Brown et al. (US 2012/0078888) in view of HASHIMOTO et al. (US 2016/0328657).

Alternatively, regarding claim 3, Bagchi as modified teaches the non-factoid question-answering system according to claim 1, the one or more computers configured to extract an expression representing said first semantic relation from a document archive and for storing it in said computer readable medium (Bagchi [0059], [0064], Brown [0043], [0049], [0076], [0137], [0142]).
Note any document storage is construed to be a document archive.  However, to merely obviate such reasoning HASHIMOTO discloses a document archive in [0111], [0142].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bagchi to include a document archive as disclosed by HASHIMOTO.  Doing so would provide a historical collection of records.

Regarding claim 6, Bagchi as modified does not explicitly teach, however Oh discloses the non- factoid question-answering system according to claim 1, wherein said first semantic relation is causality ([0084], [0088], [0091]-[0092]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bagchi to include semantic relation is causality as disclosed by HASHIMOTO.  Doing so would provide, with high accuracy, correct answers to questions uttered in natural languages (HASHIMOTO [0005]).

Note in analogous prior art Oh et al. (“Why-Question Answering using Intra- and Inter-Sentential Causal Relations,” hereinafter referred to as Oh) likewise discloses claim 6 on page 1736 ¶4.1.2 and further obviates the teachings of Bagchi.

Regarding claim 7, Bagchi as modified teaches the non-factoid question-answering system according to claim 6, wherein each of said expressions representing said causality includes a cause part and an effect part; and the one or more computers configured to: 
extract a noun (Bagchi [0045]), a verb and an adjective from said question (Bagchi [0046], Brown [0140]); 
select, from the expressions stored in said computer readable medium, only a prescribed number of expressions that includes all the nouns extracted in said effect part (Bagchi [0078], Brown [0040], [0043], [0045]); 
the one or more computers configured to select, from the expressions stored in said computer readable medium, only a prescribed number of expressions that include all the nouns extracted and include at least one of the verbs or adjectives extracted in said effect part (HASHIMOTO [0079], [0083]); and 
the one or more computers configured to select, for each of said plurality of answer passages (HASHIMOTO [0083]-[0084], [0357]), from the expressions selected, one that has in said effect part a word common to the answer passage (Bagchi [0063], Brown [0040]) and that is determined to have the highest relevance to the answer passage in accordance with a score calculated by the weight to the common word (Bagchi [0068]-[0069], Brown [0059], [0061], [0100], HASHIMOTO [0102], [0153], [0189], [0336]).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in further view of HASHIMOTO et al. (US 2016/0328657).

Regarding claim 6, Brown does not explicitly teach, however Oh discloses teaches the non-factoid question-answering system according to claim 1, wherein said first semantic relation is causality ([0084], [0088], [0091]-[0092]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Brown to include semantic relation is causality as disclosed by HASHIMOTO.  Doing so would provide, with high accuracy, correct answers to questions uttered in natural languages (HASHIMOTO [0005]).

Note in analogous prior art Oh et al. (“Why-Question Answering using Intra- and Inter-Sentential Causal Relations,” hereinafter referred to as Oh) likewise discloses claim 6 on page 1736 ¶4.1.2 and further obviates the teachings of Brown.

Regarding claim 7, Brown as modified teaches the non-factoid question-answering system according to claim 6, wherein each of said expressions representing said causality includes a cause part and an effect part; and the one or more computers configured to: 
extract a noun, a verb and an adjective from said question (Brown [0140]); 
select, from the expressions stored in said computer readable medium, only a prescribed number of expressions that includes all the nouns extracted in said effect part (Brown [0040], [0043], [0045]); 
the one or more computers configured to select, from the expressions stored in said computer readable medium, only a prescribed number of expressions that include all the nouns extracted and include at least one of the verbs or adjectives extracted in said effect part (HASHIMOTO [0079], [0083]); and 
the one or more computers configured to select, for each of said plurality of answer passages (HASHIMOTO [0083]-[0084], [0357]), from the expressions selected one that has in said effect part a word common to the answer passage (Brown [0040]) and that is determined to have the highest relevance to the answer passage in accordance with a score calculated by the weight to the common word (Brown [0059], [0061], [0100], HASHIMOTO [0102], [0153], [0189], [0336]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi as modified and in further view of Strassner (US 2014/0279747).

Regarding claim 9, Bagchi as modified does not explicitly teach, however Strassner discloses the non-factoid question-answering system according to claim 8, wherein said second semantic relation is a common semantic relation not limited to a specific semantic relation ([0110], [0123], [0134], [0140]-[0141], [0196]); and said computer readable medium stores expressions collected at random ([0121]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bagchi to include random collection as disclosed by Strassner.  Doing so would provide semantically compatible support data structures that are used by the data to be collected (Strassner [0110]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in further view of Strassner (US 20140279747).

Regarding claim 9, Brown as modified does not explicitly teach, however Strassner discloses the non-factoid question-answering system according to claim 8, wherein said second semantic relation is a common semantic relation not limited to a specific semantic relation ([0110], [0123], [0134], [0140]-[0141], [0196]); and said computer readable medium stores expressions collected at random ([0121]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Brown to include random collection as disclosed by Strassner.  Doing so would provide semantically compatible support data structures that are used by the data to be collected (Strassner [0110]).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The prior rejections of claims 1-10 under 35 U.S.C. 112, first paragraph and under 35 U.S.C. 101, have been withdrawn as necessitated by the amendment.

Applicant's arguments, filed 10/18/2022, have been fully considered but they are not persuasive. 
With respect to the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 2012/0078888), the applicant argues –
“Brown does not disclose the element B of claim 1 … is silent on "storing a plurality of expressions representing said first semantic relation."
The arguments are not deemed persuasive.  Brown clearly teaches “tokenizing document data and for identifying and annotating a particular type of semantic content.” [0037].  Such annotation and labeling of semantic relationships in the document, which is also shown in [0140], implicitly requires a storage of such labels, annotations and the relationships corresponding to the extracted passages.  Brown in F1:21 clearly shows – a KNOWLEDGE BASE that stores “RELATION EXTRACTED”.  Such RELATION EXTRACTED is referring to “The Lexical and Semantic Relations in Passage module” [0053] provided by “semantic indexing, search and retrieval (i.e. semantic types are declarative” [0139], see F3:210 - “LEXICAL AND SEMANTIC RELATIONS” that is indexed and stored in F3:21.  The SEMANTIC RELATIONS are ENTITIES FROM PASSAGE RETRIEVAL (F3:308) and corresponding paragraph [0094] “determining the meaning of the passages question (i.e., lexical and/or semantic relations)”, which are the “a plurality of expressions representing said first semantic relation”, as required by claim 1 element B.

The applicant further argues –
“Element D requires “extracting a semantic relation expression representing said first semantic relation from each of the plurality of answer passages.” “Thus, element D of claim 1 is not disclosed in any of the paragraphs cited by the Examiner of Brown.”
The arguments are not deemed persuasive.  The applicant is advised to read a reference of Brown in its entirety to fully understand the concept of Brown, as many cited paragraphs require interleaving context.  
As shown above, Brown explicitly teaches extracting and storing a pluralities of the semantic relationships in the extracted passages.  Brown further in [0050] teaches that such semantic relationships are extracted from the answer passages extracted from “the structured (KB), semi-structured ( e.g., Wikipedia, IMDB databases, a collection of SEC filings in XBRL, etc.)” “based on grammatical and semantic structures of the passages and the query”, “detecting a candidate answer in textual passages, e.g. based on grammatical and semantic structures of the passages and the query”.  The cited paragraph [0054] explicitly discloses that semantic relationships are determined in the extracted plurality of answer passages – “does the answer satisfy similar lexical and semantic relations … how well do the answer and the query align; how well do the terms match and do the terms exist in similar order”, “determining the meaning of the passages question (i.e., lexical and/or semantic relations)” [0094], which is analogous to the limitation “extracting a semantic relation expression representing said first semantic relation from each of the plurality of answer passages.”

The applicant further argues that Brown does not disclose element E –
“Element E of claim 1 requires “selecting, for each of the combinations of said question and said plurality of answer passages, a relevant expression that is an expression most relevant to said combination, from said plurality of expressions stored in said first expression storage means.”
The arguments are not deemed persuasive.  With respect to E, Brown teaches that plurality of candidate answer passages are extracted – “the passage content are traversed to find/look for those passages having candidate answers in addition to question terms” [0093], each of the answers are classified and rank according to the classification score.  The answers above the threshold rank (classification score) are selected as acceptable [0059].  The score for answers is based on whether “the answer satisfy similar lexical and semantic relations” [0054].  The score is based on “whether the candidate answer was correct or not” [0055] and “a wide range of features, e.g., co-occurrence of answer and query terms, whether a candidate matches answer type” [0058].  A plurality of scored features are combined into a single score, which surely represent the most relevant, correct answer. Therefore, the answer from a candidate of answers with a score based on whether the answer have a “similar lexical and semantic relations” and “whether a candidate matches answer type” and whether the answer is correct is “an expression (answer) most relevant” to the question.  Thus, Brown fully teaches the limitation – “select, for each of the combinations of said question and said plurality of answer passages, a relevant expression that is an expression most relevant to said combination.”

The applicant further argues that Brown does not disclose element F –
“Brown does not disclose any of the "semantic relation expression" and the "relevant expression." Therefore, Brown does not disclose element F.”
The arguments are not deemed persuasive.  With respect to F, Brown teaches that a query and corresponding answer passages are “into its grammatical and semantic components, e.g., noun phrases, verb phrases and predicate/argument structure” [0040], “to detect lexical and semantic relations in the query (e.g., predicate-argument relations)”, “detecting a candidate answer in textual passages, e.g. based on grammatical and semantic structures of the passages and the query” [0050].  The semantic structure “predicate-argument relations”, which identifies lexical and semantic relations is the "semantic relation expression".
Brown further teaches “implements functions computing how well semantic (predicate/argument) relations in the candidate answer passages are satisfied (part of answer scoring). … aligning the query ( or portions thereof) and the answer passage and computing the score describing the degree of alignment … detecting a grammatical relations among candidate answers” [0053].  The score describing the degree of alignment (relevancy) between the query and the passage provides the most relevant (correct, similar, matched) answers for the query, which is the most relevant expression (passage) for the query (question).  Thus, Brown fully teaches the limitation – “said plurality of answer passages, said semantic relation expressions for the answer passages, and one of said relevant expressions for a combination of said question and the answer passages”.
Based on the above, Brown fully teaches the independent claims as required.

With respect to the rejection under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (US 2012/0077178) in view of Brown et al. (US 2012/0078888), the applicant argues –
“Bagchi do not disclose element B of claim 1.”
The arguments are not deemed persuasive.  Bagchi teaches “A logical form is a graphical abstraction of text in which nodes are terms in the text and edges represent either grammatical relationships, deep semantic relationships, or both” [0063].  Such nodes and edges are a part of “a plurality of ontologies”, “words or expressions that are in the collection that is found, obtaining additional related information from the world wide web and creating a new textual resource with the additional information” [0095], “a collection of words or expressions that are related to the semantic data type may comprise using an ontology” [0117]  The ontology that provides deep semantic relationships for the collection of data (comprising answers and questions) implicitly indicates that such information is stored (i.e. collection is storage). “collect these resources, which include databases, taxonomies, and ontologies” [0042], “databases may be used by performing "look up" of the answers” [0047].  
Bagchi further teaches “Relation Detection. Most questions contain relations, whether they are syntactic subject-verb object predicates or semantic relationships between entities” [0046].  Detecting a relation, such as semantic relationships between entities is surely a “semantic relation” as required by claim 1 element B.

The applicant further argues that Bagchi does not disclose element D –
“Bagchi extracts a relation … from the question. Bagchi does not extract an expression from an answer passage. Therefore, paragraph 0046 does not disclose element D of claim 1”, Bagchi “does not disclose "extracting a semantic relation expression representing said first semantic relation from each of the plurality of answer passages" as required in element D of claim 1.”
The arguments are not deemed persuasive.  Bagchi explicitly teaches in [0062] – 
“match between a passage's predicate-argument structure /-answer-/ and the question, passage source reliability, geospatial location, temporal relationships, taxonomic classification, the lexical and semantic relations the candidate is known to participate in, the candidate's correlation with question terms”.
In order to determine such much, both the question and the answer have to be in the same logical form – “passage scoring measures the alignment of the logical forms of the question and passage.  A logical form … represent either grammatical relationships, deep semantic relationships, or both.” [0063].
The logical forms for both the question and passage (answer), which represent deep semantic relationships is fully analogous to the limitation - "extracting a semantic relation expression representing said first semantic relation from each of the plurality of answer passages" as required in element D of claim 1.”

The applicant further argues that Bagchi does not disclose element E –
““selecting, for each of the combinations of said question and said plurality of answer passages, a relevant expression that is an expression most relevant to said combination, from said plurality of expressions" as required by element E of claim 1.”
The arguments are not deemed persuasive.  Bagchi teaches that for each question “hundreds of hypotheses” are determined “to identify the single best supported hypothesis given the evidence and to estimate its confidence--the likelihood it is correct” [0069], which is analogous to the limitation “combinations of said question and said plurality of answer passages”.  Bagchi further teaches “retrieve passages that contain the candidate answer used in the context of the original question terms” [0059], “correct question interpretation and derived answer(s) will score higher after all the collected evidence” [0048].  The retrieved passages, in context of original question, with “deep evidence scoring components” is the expression most relevant to the question.    Therefore, the highest scored answer/passage among the plurality of answers is the “a relevant expression that is an expression most relevant to said combination, from said plurality of expressions” as required by element E of claim 1.

Therefore, Bagchi fully teaches independent claims as requires.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 31, 2022